Citation Nr: 1047085	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.  His awards and decorations include the Combat 
Infantryman Badge (CIB).  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In support of his claims, the Veteran testified before the 
undersigned Acting Veterans Law Judge sitting at the RO in April 
2010.  A transcript of the hearing is associated with the claims 
file.

The Board remanded this case in June 2010 for further 
development.  After completion of this development, the case has 
been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Although the Veteran was exposed to acoustic trauma during 
his combat service, there is insufficient evidence of hearing 
loss or recurrent tinnitus disease upon discharge, within one 
year after service, and for several years post-service.  

2.  The Veteran did not assert continuity of symptomatology since 
service for his bilateral hearing loss.  In addition, his lay 
assertions regarding continuity of symptomatology for tinnitus 
are not persuasive or credible in light of other evidence of 
record.
3.  Although the Veteran currently has recurrent tinnitus and a 
bilateral hearing loss disability for VA purposes, the probative 
evidence is against a link between the Veteran's current 
bilateral hearing loss and tinnitus disorders and his period of 
active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in November 2007 and June 2010.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing the Veteran about the information and evidence 
not of record that was necessary to substantiate his service 
connection claims; (2) informing him about the information and 
evidence the VA would seek to provide; (3) and informing him 
about the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

In addition, the November 2007 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 
18 Vet. App. at 120 (2004).  In the present case, the Board notes 
that the AOJ did not provide the Veteran with all VCAA notice 
prior to the April 2008 adverse determination on appeal.  But in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) also clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Id.  Rather, VA need 
only ensure the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his claims, 
such that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate effectively 
in the processing of his claims.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
In fact, as a matter of law, VA may cure a timing of notice 
defect by taking proper remedial measures, such as issuing a 
fully compliant VCAA notice followed by readjudication, to 
include a SOC or SSOC.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After initially providing VCAA 
notice in November 2007, the AOJ adjudicated the claim in the 
April 2008 rating decision and the December 2008 SOC.  And after 
providing the additional VCAA notice in June 2010, the AOJ again 
readjudicated the claim in the October 2010 SSOC.  Therefore, 
each time after providing the required notice, the AOJ 
reconsidered the claims - including addressing any additional 
evidence received in response to the notice.  As such, the timing 
defect in the notice has been rectified.  Prickett, 20 Vet. App. 
at 376.  Therefore, the Board concludes prejudicial error in the 
timing or content of VCAA notice has not been established as any 
error was not outcome determinative.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the AOJ has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  The Veteran also was afforded several VA 
examinations with medical opinions addressing the etiology of his 
bilateral hearing loss and tinnitus disorders.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor 
his representative has argued that such examinations are 
inadequate to decide the pending claims.  Additionally, the 
Veteran has submitted personal statements and hearing testimony.  

The Board acknowledges the Veteran has identified outstanding 
private medical evidence from Lear Jet and Dr. B.  See April 2010 
hearing testimony at pages 7, 9-10.  In this regard, VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. 
§ 5103A(a).   However, a claimant is required to cooperate fully 
with VA's efforts and, if necessary, authorize the release of 
private existing records in an acceptable form.  38 C.F.R. § 
3.159(c)(1).  In short, the duty to assist is not a one-way 
street; a claimant cannot remain passive when he has relevant 
information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA 
has duty to assist the Veteran, not a duty to prove his claim 
while the Veteran remains passive); accord Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In this case, in order to secure 
these private records, in connection with the June 2010 VCAA 
letter, the AOJ provided the Veteran with a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department to Veterans Affairs).  This letter was sent to the 
Veteran's address of record  and there was no indication that the 
letter was returned or otherwise not received by the Veteran.  
Despite VA's efforts, the Veteran has not cooperated by 
completing the necessary authorization for VA to request these 
private medical records.  In fact, in an October 2010 statement, 
the Veteran indicated he had no additional evidence to submit.  
Therefore, the Board is satisfied that VA has made reasonable 
efforts to obtain these private medical records, and no further 
effort is required.  38 C.F.R. § 3.159(c).

The Board is also satisfied as to compliance with the June 2010 
remand directives.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) 
(finding that only substantial compliance, rather than strict 
compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  Specifically, the AOJ 
complied with the Board's remand request by sending the Veteran 
an additional VCAA notice letter with an authorization form for 
private records, as well as affording the Veteran another VA 
examination to determine if his hearing loss and tinnitus were 
related to service.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  
	
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service-connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show  "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, the Board cannot determine that lay evidence 
lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, 
consider a lack of contemporaneous medical evidence as one 
factor, among others, in determining the credibility of lay 
evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Service connection may be demonstrated by showing direct service 
incurrence or aggravation, as discussed above, or by using 
applicable presumptions, if available.  Combee, 34 F.3d at 1043.  
As to presumptive service connection, some diseases are chronic, 
per se, such as organic diseases of the nervous system (to 
include sensorineural hearing loss), and therefore will be 
presumed to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent or 
more within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As to presumptive service connection, if an injury or disease was 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, if consistent with the circumstances, conditions, or 
hardships of service, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, 
the provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but eases the combat Veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute 
provides a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Dalton v. Nicholson, 21 
Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-
service incurrence by way of the combat presumption may also be 
rebutted by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit 
recently held that medical evidence is not categorically required 
when the determinative issue involves either medical etiology or 
diagnosis but rather such issue may, depending on the facts of 
the case, be established by competent lay evidence under 
38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 
(Fed. Cir. 2010) ("VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to").  
Citing its previous decisions in Buchanan and Jandreau, the 
Federal Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence is 
always required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Davidson, 581 F.3d at 1316.  Instead, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377 (footnote omitted).  For example, a layperson 
would be competent to identify a "simple" condition like a 
broken leg, but would not be competent to identify a form of 
cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307-09.  But "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 
at 498.  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Bilateral Hearing Loss and Tinnitus

The Veteran contends that he developed tinnitus and bilateral 
hearing loss as the result of acoustic trauma during service.  
Specifically, he alleges that he was exposed to hazardous noise 
exposure without hearing protection due to the firing of 
artillery, mortars, grenades, napalm bombs, and gunfire during 
combat.  He denies any significant post-service acoustic trauma.  
He dates the onset of symptoms of "intermittent" tinnitus 
(after the shooting of rounds) to the time of his service, with 
more constant, recurrent tinnitus post-service beginning in the 
1990s.  He reports that his first hearing loss symptoms began 
post-service in 1974 or 1975.  See April 2010 Travel Board 
hearing testimony; February 2008 VA examination.  

According to VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 must be currently present, 
and service connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  Id.  

The Court also subsequently held that service connection for 
hearing loss may be granted where there is credible evidence of 
acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements 
for hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings to 
the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The first - and perhaps most fundamental requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Concerning this, the Veteran's most recent July 2010 VA 
audiology examination revealed bilateral sensorineural hearing 
loss disability according to the clear, established requirements 
of 38 C.F.R. § 3.385.  Specifically, the July 2010 audiogram 
showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
20
35
40
35
LEFT
20
20
35
40
35

The earlier February 2008 VA audiology examination revealed 
similar findings.  Both VA examiners also diagnosed recurrent 
tinnitus.  Thus, the Veteran at the very least has current 
bilateral hearing loss and tinnitus.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  But the question remains whether 
this current hearing loss and tinnitus are related to acoustic 
trauma during his military service.  

The Veteran's STRs and DD Form 214 confirm that he served in the 
Army from January 1969 to January 1971.  However, his STRs are 
negative for any complaints of or treatment for hearing loss and 
tinnitus.  Moreover, his January 1971 separation audiogram did 
not reveal any evidence of hearing loss.  Regardless, the Veteran 
credibly relates that he sustained exposure to acoustic trauma 
during combat in Vietnam.  In this regard, his DD Form 214 
reflects awards and decorations that include the CIB, which 
denotes combat.  Thus, there is sufficient evidence that the 
Veteran engaged in combat in service such that his lay statements 
and testimony are sufficient to show the occurrence of combat-
related acoustic trauma during service.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  In addition, the Department of 
Defense's Duty MOS Noise Exposure Listing confirms that the 
Veteran's military occupational specialty (MOS) as an indirect 
fire infantryman involved a high probability of noise exposure.  
Although the combat presumption is in effect as to the in-service 
element, the Veteran must still present evidence etiologically 
linking his current tinnitus and bilateral hearing loss to his 
acoustic trauma during service.  Dalton, 21 Vet. App. at 36-37.  

After service, the Veteran has never specifically made a lay 
allegation regarding continuity of symptomatology for his 
bilateral hearing loss.  He has never stated that he experienced 
symptoms of hearing loss during service.  He only asserted 
acoustic trauma during service.  In fact, the Veteran testified 
that he first noticed his hearing loss during a job interview 
with Lear Jet in 1974 or 1975, three to four years after 
separation from service.  See April 2010 hearing testimony at 
pages 6-7.  He also did not report symptoms of hearing loss in an 
earlier January 1971 claim for compensation for other 
disabilities or during an April 1971 VA general medical 
examination.  Thus, neither the medical nor lay evidence of 
record demonstrates continuity of symptomatology of bilateral 
hearing loss since service.  38 C.F.R. 
§ 3.303(b).  

Also, the Board finds no medical or lay evidence of sensorineural 
hearing within one year after the Veteran's separation from 
service.  Therefore, the presumption of in-service incurrence is 
not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Furthermore, the evidence as a whole does not establish 
continuity of symptomatology of tinnitus since service.  
38 C.F.R. § 3.303(b).  In making this determination, the Board 
emphasizes the Veteran is competent to currently report in-
service and post-service symptoms of and treatment for tinnitus.  
Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).  In 
fact, the Court has specifically held that tinnitus is a type of 
disorder capable of lay observation and description.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  In this vein, the 
Veteran has competently reported the onset of symptoms of 
"intermittent" tinnitus during his military service after the 
firing of rounds, with more constant, recurrent tinnitus 
beginning post-service in the 1990's.  See April 2010 Travel 
Board hearing testimony at pages 8-13.  

Once evidence is determined to be competent, the Board must 
determine whether the evidence also is also credible.  The 
former, the Court has held, is a legal concept, which is useful 
in determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board must determine, as a question of fact, both 
the weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; every 
item does not have the same probative value.  The Board must 
account for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of all 
material evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  See 
Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's 
credibility affects the weight to be given to his testimony and 
lay statements, and it is the Board's responsibility to determine 
the appropriate weight.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).   

In this respect, there is a lack of any contemporaneous medical 
evidence documenting tinnitus until decades after service.  The 
Board cannot determine that lay evidence lacks credibility solely 
because it is unaccompanied by contemporaneous medical evidence.  
Buchanan, 451 F.3d at 1336-37.  The Board may, however, in the 
present case, consider a lack of contemporaneous medical evidence 
as one factor in determining the credibility of lay evidence for 
tinnitus.  Id. at 1337.  The Veteran credibly stated at the 
hearing that during service he only experienced symptoms of 
"intermittent" tinnitus after the shooting of rounds.  See 
hearing testimony at page 9.  However, upon separation in January 
1971, on his Report of Medical History form, he did not report 
tinnitus and, in fact, denied ear, nose, and throat symptoms.  
Moreover, at an April 1971 VA general medical examination, the 
Veteran reported headaches and stomach pain, but did not report 
ringing in the ears.  If he was experiencing tinnitus, it is 
unclear why he would not report tinnitus symptoms at that time.  
In addition, although the Veteran filed an earlier January 1971 
claim for service connection for hepatitis and a left hand 
condition, there was no mention of ringing in the ears, even 
though he maintains that he has experienced tinnitus from the 
time of his military service.  Only decades later did he file his 
October 2007 claim for service connection for tinnitus.  In 
short, the evidence of record in the claims folder is not 
consistent with his lay assertions as to continuity of symptoms.  
Therefore, the Veteran's lay assertions of continuity of symptoms 
for tinnitus are less credible and persuasive in light of this 
other evidence, and are in fact outweighed by this evidence.  As 
such, overall, in-service and post-service medical and lay 
evidence of record does not demonstrate continuity of any in-
service tinnitus symptomatology.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 496-97.  

Importantly, there is also clear, competent medical evidence that 
is flatly against a nexus finding between current hearing loss 
and tinnitus and his military service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

Initially, as to the tinnitus claim, the February 2008 VA 
audiology examiner opined that she could not give an opinion as 
to the tinnitus claim without resorting to "mere speculation."  
If the question of etiology cannot be determined without 
resorting to speculation, then it has not been proven to the 
level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) 
(Board may not award benefits when the award would be based upon 
pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 
1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which 
recites the inability to come to an opinion, provides neither 
positive nor negative support for service connection.  Therefore, 
it is not pertinent evidence, one way or the other, regarding 
service connection").  The Court also recently determined that a 
VA examiner cannot use the phrase "without resort to mere 
speculation" as a substitute for the full consideration of all 
pertinent and available medical facts to which a claimant is 
entitled.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The 
February 2008 VA audiology examiner also opined that the 
Veteran's hearing loss was not caused by or the result of his 
military service, but the examiner did not provide adequate 
reasons or bases for this opinion.  During his hearing testimony, 
the Veteran stated that the VA audiology examiner indicated that 
his hearing loss may be related to his military service, but this 
is not supported in any way by the actual February 2008 VA 
audiology report.  See April 2010 Travel Board hearing testimony 
at page 11.  

In any event, in light of the speculative and inconclusive 
February 2008 VA opinion, the Board remanded the hearing loss and 
tinnitus claims in June 2010 for a more conclusive examination 
and etiological opinion.  In July 2010, a new VA audiology 
examiner opined that the Veteran's tinnitus and hearing loss were 
not caused by or the result of his military noise exposure.  This 
time, adequate reasons and bases were provided by the VA 
examiner.  It was noted that the Veteran's hearing on his 
separation examination was better than his hearing at his 
discharge examination.  He also denied any ear, nose, and throat 
abnormalities, as well as hearing loss at separation.  Most 
significantly, the VA examiner assessed that the Veteran's 
"current configuration of his hearing loss is not consistent 
with a noise-induced hearing loss."  He also indicated that it 
was less likely his hearing loss manifested within one year of 
service, as there was no private medical evidence confirming or 
denying hearing loss within one year of service.  As to tinnitus, 
the examiner believed that the Veteran's tinnitus was more likely 
related to his hearing loss, which did not begin in service.  
This opinion was thorough, supported by an explanation, based on 
a review of the claims folder with current audiological testing, 
and supported by the evidence of record.  The Board finds that 
this negative medical opinion is entitled to great probative 
weight.  

The Board acknowledges that the Veteran testified that a private 
physician, Dr. B., opined to the Veteran that his hearing loss 
and tinnitus were related to service.  The Veteran admitted he 
had not submitted a written copy of this opinion, and was unsure 
whether it was ever put in writing.  See April 2010 hearing 
testimony at pages 9-10.  In this regard, a lay person's account 
of what a doctor purportedly said is too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (Veteran's 
statement that his physician told him that he "most probably" 
had diabetes at time of his discharge from service was not 
sufficient medical evidence to establish service connection for 
diabetes).  But see Jandreau, 492 F.3d at 1377 (lay evidence is 
competent to establish a diagnosis when that lay person is 
reporting a contemporaneous medical diagnosis).  In any event, 
even assuming the Veteran's account of what the private physician 
stated is accurate, this private opinion is absent from the claim 
folder, such that its reasoning is unknown.  Therefore, it is 
outweighed by the July 2010 VA audiology report.     

The Board emphasizes that although the Veteran is competent to 
report any symptoms of hearing loss or tinnitus he previously or 
currently has, he is not competent to render an opinion as to the 
medical etiology of his currently diagnosed sensorineural hearing 
loss, absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d 
at 1377.  As to his tinnitus, although as a lay person he is 
competent to provide a nexus opinion for this disorder since it 
is subjective in nature, his lay assertions are outweighed by the 
medical findings in the July 2010 VA audiology report, as well as 
the lack of persuasive evidence of continuity of symptoms of 
recurrent tinnitus since service.    

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the bilateral hearing loss and 
tinnitus claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  Therefore, his appeal must denied.  




ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


